                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF NEW YORK

IN RE: Wansdown Properties Corporation N.V.                     CASE NO: 19-13223 (SMB)
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 11
                                                                ECF Docket Reference No. 89




On 4/23/2020, I did cause a copy of the following documents, described below,
Objection to Claim No. 9 Filed By Pelmadulla Stiftung, Vaduz ECF Docket Reference No. 89




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 4/23/2020
                                                          /s/ Hanh Huynh
                                                          Hanh Huynh
                                                          Rubin LLC
                                                          345 Seventh Avenue, 21st Floor
                                                          New York, NY 10001
                                                          212 390 8272
                                        UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF NEW YORK

 IN RE: Wansdown Properties Corporation N.V.                            CASE NO: 19-13223 (SMB)

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11
                                                                        ECF Docket Reference No. 89




On 4/23/2020, a copy of the following documents, described below,

Objection to Claim No. 9 Filed By Pelmadulla Stiftung, Vaduz ECF Docket Reference No. 89




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 4/23/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Hanh Huynh
                                                                            Rubin LLC
                                                                            345 Seventh Avenue, 21st Floor
                                                                            New York, NY 10001
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

ALAN H. GOLDBERG & COMPANY CPA           AZADEH NASSER AZARI                      BLANK ROME LLP
14 PENN PLZ STE 1315                     360 E 55TH ST                            1271 AVENUE OF THE AMERICAS
NEW YORK NY 10122-1390                   NEW YORK NY 10022-4118                   NEW YORK NY 10020




CALRAY GAS HEAT CORP.                    CONSOLIDATED EDISON COMPANY OF NY        DANILO MARTINEZ RIVERA
571 TIMPSON PL                           JAF STATION                              48-47 63RD ST
BRONX NY 10455-3806                      PO BOX 1702                              WOODSIDE NY 11377
                                         NEW YORK NY 10116-1702




FATMA SECLIMIS                           GHOLAM REZA GOLSORKHI                    GIUSEPPI MARGIOTTA
48-24 42ND ST                            333 E 57TH ST # 15B                      17 RAMAPO MOUNTAIN DR
SUNNYSIDE NY 11104-3126                  NEW YORK NY 10022-2950                   WANAQUE NJ 07465-1635




HINE & OGULLUK LLP                       JOSEPH FUCITO SHERIFF                    KELLEY DRYE & WARREN LLP
30 WALL ST FL 8                          66 JOHN ST FL 13                         101 PARK AVE
NEW YORK NY 10005-2205                   NEW YORK NY 10038-3735                   NEW YORK NY 10178-0002




MCCARTHY BURGESS & WOLFE (VERIZON)       NADER MOBARGHA ESQ.                      NYC DEPARTMENT OF FINANCE
THE MB&W BUILDING                        BEYS LISTON & MOBARGHA LLP               ATTN: LEGAL AFFAIRS
26000 CANNON RD                          641 LEXINGTON AVE FL 14                  345 ADAMS ST FL 3
CLEVELAND OH 44146-1807                  NEW YORK NY 10022-4503                   BROOKLYN NY 11201-3719




NYC WATER BOARD                          NYS DEPARTMENT OF TAXATION & FINANCE     NYS DEPARTMENT OF TAXATION AND FINANCE
PO BOX 11863                             BANKRUPTCY/SPECIAL PROCEDURES SECTION    DEPARTMENT OF LABOR - UNEMPLOYMENT
NEWARK NJ 07101-8163                     PO BOX 5300                              INSUR
                                         ALBANY NY 12205-0300                     PO BOX 15012
                                                                                  ALBANY NY 12212-5012




NYS UNEMPLOYMENT INSURANCE FUND          STELLA FLORES                            VERIZON
PO BOX 551                               4856 47TH ST APT 5G                      PO BOX 15124
ALBANY NY 12201-0551                     WOODSIDE NY 11377-7273                   ALBANY NY 12212-5124




VERTICAL SYSTEMS ANALYSIS INC.           AKABAS & SPROULE                         KIRBY AISNER & CURLEY LLP
MIDTOWN STATION                          SETH AKABAS                              ATTN: ERICA R. AISNER
PO BOX 716                               488 MADISON AVENUE 11TH FLOOR            700 POST ROAD SUITE 237
NEW YORK NY 10018-0025                   NEW YORK NY 10022                        SCARSDALE NY 10583




STATE OF NEW YORK DEPARTMENT OF LABOR    DEPARTMENT OF THE TREASURY - IRS         PELMADULLA STIFTUNG VADUZ
UNEMPLOYMENT INSURANCE DIVISION          PO BOX 7346                              C/O ROSEN & ASSOCIATES P.C.
HARRIMAN STATE OFFICE BUILDING CAMPUS    PHILADELPHIA PA 19101                    ATTN: SANFORD P. ROSEN ESQ.
BUILDING 12 ROOM 256                                                              747 THIRD AVENUE
ALBANY NY 12240                                                                   NEW YORK NY 10017
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

COMPASS                                  CHRISTOPHER   SERBAGI
ATTN: CHARLIE ATTIAS                     THE SERBAGI   LAW FIRM
10 EAST 53RD STREET 4TH FLOOR            488 MADISON   AVENUE SUITE 1120
NEW YORK NY 10022                        NEW YORK NY   10022
